FILED
                            NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JON RANDALL CRAWLEY,                             No. 10-16574

               Petitioner - Appellant,           D.C. No. 2:07-cv-01288-RSL

  v.
                                                 MEMORANDUM *
M. KRAMER, Warden, and ATTORNEY
GENERAL FOR THE STATE OF
CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Robert S. Lasnik, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       California state prisoner Jon Randall Crawley appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253. We review de novo a district court’s decision

to deny a habeas petition, see Lambert v. Blodgett, 393 F.3d 943, 964 (9th Cir.

2004), and we affirm.

      Crawley contends that the Board of Parole Hearings’s 2006 decision to deny

him parole was not supported by “some evidence” and therefore violated his due

process rights. He also challenges the validity of the “some evidence” standard.

The only federal right at issue in the parole context is procedural, and the only

proper inquiry is what process the inmate received, not whether the state court

decided the case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011)

(per curiam). Because Crawley raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    10-16574